Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s correspondence received on 2/22/21 has been entered.  Claims 1-20 are presented for examination.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 1 recites “ send a prompt signal to facilitate to determine a commodity”.  It is interpreted as “send a prompt signal to determine a commodity”.
Claim 20 recites “wherein the prompt signal includes at least one of a sound prompt, a vibration prompt, and a light prompt.”  The claim depends on claim 17 which already recites a light prompt.  Therefore, claim 20 does not further limit claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 of claims 1-20 has been withdrawn.  The claims, as amended, integrate the certain method of organizing human activity into a practical application, by sending a signal representing a specific prompt manner of the prompt apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 
Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (9,171,281 B1), in view of Danelski (5812986), in further view of Huseth et al.  (20170200217 A1)
Re-claim 1, FRANCIS teaches a method comprising:
-receiving order information by a server (see e.g. col. 3, lines 39-42; The central computing system may receive electronic customer orders from customer computing devices via a computer network, such as the Internet. Customer computing devices may include any type of computing device used by customers to place orders with the central computing system),  -the order information including at least one commodity identifier (see e.g. col. 6, lines 31-41 – 34 --A customer order may be identified by a customer order identification number (hereinafter "order ID number"). An order ID number may generally refer to any code (e.g., alphanumeric or other type of code) that may be associated with a customer order that serves to identify that customer order (e.g., uniquely identifies the customer order). In some examples, the central computing system may assign each customer order a different order ID number that may uniquely identify that customer order. Each of the items included in a customer order may also be associated with the order ID number.)
-sending, by the server, an order-picking task to an order-picking terminal according to the order information, the order-picking task including commodity information corresponding to the commodity identifier (see e.g. col. 3, lines 53-63; col. 5, lines 31-35,63-67; col. 6, lines 1-30; col. 7, lines 3-8 -The central computing system, which may be located within the store, may wirelessly transmit the customer orders to the one or more mobile scanning devices. For example, the central computing system may include wireless communication functionality (e.g., Bluetooth, IEEE 802.11, etc.) for wirelessly transmitting the customer orders to the mobile scanning devices. The mobile scanning devices, which may be transported throughout the store by users, may wirelessly receive the customer orders and display the customer orders to the users so that the users may fill the customer orders transmitted to the mobile scanning devices;  ----a mobile scanning device may receive customer orders from the central computing system as the mobile scanning device is being transported throughout the store. In some examples, a mobile scanning device may be configured to arrange the items of received customer orders on a display of the mobile scanning device based on the currently determined location value. --since each of the items in the store may be associated with one or more location signals (i.e., a location value), a mobile scanning device may, upon detection of a location signal, determine which items are in the vicinity of the mobile scanning device.) and 
FRANCIS does not specifically teach the following limitations. 
-The plurality of light directed module addresses and corresponding quantities are assigned an RF process panel address. The plurality of light directed module addresses, item quantities and RF process panel addresses are converted into a plurality of serial data packets. Each serial data packet is transmitted to one RF processor panel. The serial data packet is input by the RF processor panel and decoded into a plurality of light directed module addresses and item quantities. The item quantities will be displayed on each light directed module. -- A host computer instructs at least one RF processor panel to send quantity information to a plurality of light directed modules.  --With the light based module, the item quantity is sent to the quantity display device. The light display on the light based module is lighted and an inventory specialist services the items at each bin location.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis and include the steps cited above, as taught by Danelski (‘986), in order to organize batch inventory orders and service the items at bin locations corresponding to each light directed module. (see e.g. col. 2, lines 55-61).
Francis, in view of Danelski (‘986) do not teach the following limitations as claimed.
However Huseth et al. teach the prompt signal including a light prompt, the sending including instructing the prompt apparatus to send a different prompt signal for next order information[[;]]., wherein the order-picking task and the prompt instruction include a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal (see e.g. paragraphs 0033, 0035,0036, 0059 –mobile device 104 can send an instruction to tag 102 to activate a light included with tag 102. Additionally, tag 102 can include a display that can display the pick and/or place quantity of an item to be picked and/or placed, as will be further described herein.  --
 In some embodiments, each user's corresponding mobile device can cause a light of tag 102 to activate as a unique color. That is, in facilities that may include a number of users performing pick and/or place operations, each user's mobile device can cause a light of the number of tags to activate a unique color to enable multiple users to perform pick and/or place operations in a small area. For example, a first user may cause a light of a first tag to activate as a blue color, and a second user may cause a light of a second tag that may be located close to the first tag to activate as a yellow color. In this way, multiple users can perform pick and/or place operations in a confined area while avoiding confusion as to which user is activating the light of each tag.
- 0036] In some embodiments, each user's corresponding mobile device can cause a light of tag 102 to continuously blink (e.g., strobe) at a unique frequency and/or pattern. That is, in facilities that may include a number of users performing pick and/or place operations, each user's mobile device can cause a light of the number of tags to blink a unique frequency and/or pattern to enable multiple users to perform pick and/or place operations in a small area. For example, a first user may cause a light of a first tag to blink at a first frequency, and a second user may cause a light of a second tag that may be located close to the first tag to blink at a second frequency that is faster and/or slower than the blink frequency of the first tag. In this way, multiple users can perform pick and/or place operations in a confined area while avoiding confusion as to which user is activating the light of each tag.
- 0059] In some embodiments, light 208 can be a light emitting diode (LED). For example, tag 202 can include an LED as light 208, where the LED can be activated as multiple different colors and/or blink frequencies based on the received information from the mobile device in response to the mobile device being within a threshold distance of tag 202.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis, in view of Danelski (‘986),  and include the steps cited above, as taught by Huseth et al., in order to utilize the light of tag 102 to quickly locate tag 102 and the bin corresponding to tag 102 (see e.g. paragraph 0034).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (9,171,281 B1), in view of Danelski (5812986), in further view of Danelski (2008/0183327 A1)
Re-claim 1, FRANCIS teaches a method comprising:
 receiving order information by a server, (see e.g. col. 3, lines 39-42; The central computing system may receive electronic customer orders from customer computing devices via a computer network, such as the Internet. Customer computing devices may include any type of computing device used by customers to place orders with the central computing system),  the order information including at least one commodity identifier (see e.g. col. 6, lines 31-41 – 34 --A customer order may be identified by a customer order identification number (hereinafter "order ID number"). An order ID number may generally refer to any code (e.g., alphanumeric or other type of code) that may be associated with a customer order that serves to identify that customer order (e.g., uniquely identifies the customer order). In some examples, the central computing system may assign each customer order a different order ID number that may uniquely identify that customer order. Each of the items included in a customer order may also be associated with the order ID number.)
sending, by the server, an order-picking task to an order-picking terminal according to the order information, the order-picking task including commodity information corresponding to the commodity identifier (see e.g. col. 3, lines 53-63; col. 5, lines 31-35,63-67; col. 6, lines 1-30; col. 7, lines 3-8 -The central computing system, which may be located within the store, may wirelessly transmit the customer orders to the one or more mobile scanning devices. For example, the central computing system may include wireless communication functionality (e.g., Bluetooth, IEEE 802.11, etc.) for wirelessly transmitting the customer orders to the mobile scanning devices. The mobile scanning devices, which may be transported throughout the store by users, may wirelessly receive the customer orders and display the customer orders to the users so that the users may fill the customer orders transmitted to the mobile scanning devices;  ----a mobile scanning device may receive customer orders from the central computing system as the mobile scanning device is being transported throughout the store. In some examples, a mobile scanning device may be configured to arrange the items of received customer orders on a display of the mobile scanning device based on the currently determined location value. --since each of the items in the store may be associated with one or more location signals (i.e., a location value), a mobile scanning device may, upon detection of a location signal, determine which items are in the vicinity of the mobile scanning device.) and 
FRANCIS does not specifically teach the following limitations. 
However, Danelski (‘986) teaches 
-sending, by the server, a prompt instruction to a prompt apparatus corresponding to the commodity identifier to cause the prompt apparatus to send a prompt signal to facilitate to determine a commodity corresponding to the commodity identifier (see e.g. abstract; col. 2, lines 35-38; 56-58-The plurality of light directed module addresses and corresponding quantities are assigned an RF process panel address. The plurality of light directed module addresses, item quantities and RF process panel addresses are converted into a plurality of serial data packets. Each serial data packet is transmitted to one RF processor panel. The serial data packet is input by the RF processor panel and decoded into a plurality of light directed module addresses and item quantities. The item quantities will be displayed on each light directed module. -- A host computer instructs at least one RF processor panel to send quantity information to a plurality of light directed modules.  --With the light based module, the item quantity is sent to the quantity display device. The light display on the light based module is lighted and an inventory specialist services the items at each bin location.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis and include the steps cited above, as taught by 
Francis, in view of Danelski (‘986) do not teach the following limitations as claimed.
However Danelski (‘327) teach the prompt signal including a light prompt, the sending including instructing the prompt apparatus to send a different prompt signal for next order information[[;]]., wherein the order-picking task and the prompt instruction include a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal (see e.g. paragraphs 0028, 0033 -0028- In some systems, indicator light 18 may be capable of emitting light of more than one color, so that more than one order for manual picking may be fulfilled at a time. [0033] However, the picking specialist will need to distinguish the modules that correspond to storage locations and items on his or her particular list. This may be accomplished with the display or lights on the module, for instance, by indicating not only the quantity in the particular location, but also the order number or picker identification. For instance, a picker may distinguish the modules and storage locations for a given order based on a color of the illumination light 18, 36 of the module. The illumination light may be capable of displaying more than one color, one at a time, so that the picker will approach only the modules displaying a certain color. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis, in view of  Danelski (‘986) and include the step cited above, as taught by Danelski (‘327), in order to distinguish the modules that correspond to storage locations and items on his or her particular list, and  to indicate to the picker which of the bins or storage locations contains the desired item on the list (see e.g. paragraphs 0033, 0037).

Re-claim 2, FRANCIS teaches a method wherein the prompt signal facilitates an order picker using the order-picking terminal to determine the commodity corresponding to the commodity identifier according to the prompt signal (see e.g. col. 4, lines 21-27; col.5, lines 17-52 - the location indicators may wirelessly transmit the location signals. The mobile scanning devices may receive the transmitted location signals and determine a location within the store based on the detected location signals. --since each of the items in the store may be associated with one or more location signals (i.e., a location value), a mobile scanning device may, upon detection of a location signal, determine which items are in the vicinity of the mobile scanning device. ).

-The central computing system is configured to receive a first electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked and wirelessly transmit the plurality of ordered items to each of the N mobile scanning devices. --Each of the items included in a customer order may also be associated with the order ID number.).

Re-claim 4, FRANCIS teaches a method wherein the sending the order-picking task to the order- picking terminal according to the order information includes: dividing the order information into multiple pieces of sub-order information, a respective piece of sub-order information including at least one commodity identifier, and one or more commodity identifiers in the respective piece of sub-order information corresponding to the order-picking terminal; and sending the respective piece of sub-order information as the order-picking task to the order-picking terminal (see e.g. col. 5, lines 53-62 – subgroups of customer orders; col. 7, lines 45-67 – if a newly received customer order includes items that are in the store at the current location of a mobile scanning device, the display of that mobile scanning device may be updated to include the items of the newly received order at or near the top of the display of the mobile scanning device; -- when an item is scanned by one of the multiple mobile scanning devices, the item may be removed from the displays of all of the mobile scanning devices in the store).

Re-claim 5, FRANCIS, in view of Danelski (‘986) do not teach the following limitations.
However, Danelski (‘327) teaches a method wherein the order-picking task and the prompt instruction include a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal such that the prompt apparatus sends a prompt signal consistent with the prompt manner (see e.g. paragraphs 0028, 0033 -0028- In some systems, indicator light 18 may be capable of emitting light of more than one color, so that more than one order for manual picking may be fulfilled at a time. [0033] However, the picking specialist will need to distinguish the modules that correspond to storage locations and items on his or her particular list. This may be accomplished with the display or lights on the module, for instance, by indicating not only the quantity in the particular location, but also the order number or picker identification. For instance, a picker may distinguish the modules and storage locations for a given order based on a color of the illumination light 18, 36 of the module. The illumination light may be capable of displaying more than one color, one at a time, so that the picker will approach only the modules displaying a certain color.
[0012] operating the computerized system in communication with the modules to light the indicating light on the module corresponding to a storage location holding an item on the list
[0030] If the indicator light is capable of emitting light of more than one color, the specialist stops only at the illuminated lights of a particular color designated for the order presently being picked.
[0049] The picker is instructed that if there is no module and light 84 or 86 is light, a single unit from the appropriate bin or storage location, as noted by arrow 84b or 86b, is to be picked.)
The Examiner notes that module with the indicating lights is in communication with the computer system which determines which light to activate.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FRANCIS, in view of Danelski (‘986) and include the step cited above, as taught by Danelski (‘327), in order to distinguish the modules that correspond to storage locations and items on his or her particular list, and  to indicate to the picker which of the bins or storage locations contains the desired item on the list (see e.g. paragraphs 0033, 0037).

Re-claim 6, FRANCIS teaches a method wherein prompt signal identifiers in order-picking tasks corresponding to different pieces of sub-order information are different (see e.g. col. 7, lines 67-col. 8, lines 1-4 -. This may allow multiple users located throughout the store to scan and pick different items of a single customer order. In some circumstances, this may allow customer orders to be picked more quickly than if a single user was picking the entire order).

Re-claim 7, FRANCIS teaches a method wherein the sending the order-picking task to an order- picking terminal includes: determining a position corresponding to the order-picking task; and sending the order-picking task to an order-picking terminal associated with the position (see e.g. col. 7, lines 29-53).

Re-claim 8, FRANCIS does not explicitly teach a method wherein the sending the order-picking task to the order- picking terminal includes: determining a position of the commodity corresponding to the order-picking 

Re-claim 9, FRANCIS teaches a method wherein the prompt signal includes at least one of a sound prompt, a vibration prompt, and a light prompt (see e.g. col. 11, lines 57-65 – Light, sound waves).

Claims  10-12 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (9,171,281 B1), in view of Danelski (5812986), in view of Danelski (2008/0183327 A1), in further view of Olsen, III et al. (7,221,276 B2).
Re-claims 10, 11, FRANCIS teaches a method further comprising: receiving an order-picking complete instruction sent by the order-picking terminal (see e.g. col. 17, lines 55-60).
FRANCIS, in view of Danelski (‘986), in view of Danelski (‘327), do not teach the following limitations.
However, Olsen, III et al. teach  sending a prompt stop instruction to the prompt apparatus corresponding to the commodity indicated by the commodity identifier in the order information to cause the prompt apparatus to stop sending the prompt signal; -- wherein the prompt stop instruction includes a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal, so that the prompt apparatus stops sending the prompt signal consistent with the prompt manner (see e.g. claim 1 - an interrogator that receives said sorting instruction and communicates with an RFID tag associated with said specific sorting location such that said light on said RFID tag associated with said specific sorting location illuminates; and an item detection device that senses when said item passes the threshold of said specific sorting location and signals said interrogator to stop communicating with said RFID tag associated with said specific sorting location)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FRANCIS, in view of Danelski (‘986), in view of Danelski 

Re-claim 12, FRANCIS teaches a method wherein: the order-picking terminal and the prompt apparatus include a near field communication module (see e.g. col. 29, lines 39-48).
With respect to the following limitations: “the sending the prompt stop instruction to the prompt apparatus includes: receiving an input on a touch screen of the order-picking terminal to send the prompt stop instruction to the near field communication module of the prompt apparatus by using a near field communication module of the order-picking terminal;  --a method wherein: the prompt apparatus is connected to a management server; and the sending the prompt instruction to the prompt apparatus corresponding to the commodity identifier includes: sending the commodity identifier in the order information to the management server to cause the management server to send the prompt instruction to the prompt apparatus corresponding to the commodity indicated by the commodity identifier in the order information.”,
FRANCIS teaches the scanning device communicating with the location indicators via NFC (see e.g. col. 28, lines 44-50; col. 29, lines 39-48- mobile scanning device 350 includes a touchscreen display 354 and a user interface 356 --Touchscreen display 354 may also receive user touch input.  -- Mobile scanning device 350 includes a communication module 362 that may provide wireless communication functionality - Examples of wireless communication techniques that may be employed to facilitate communication between mobile scanning device 350 and other computing devices using communication module 362 may include communication according to 802.11 or Bluetooth specification sets, infrared communication, e.g., according to the IrDA standard, near-field communication (NFC), or other standard or proprietary communication protocols. 
FRANCIS, in view of Danelski (‘986), in view of Danelski (‘327),  do not teach sending the prompt stop instruction to the prompt apparatus; or the management server.
However, Olsen, III et al. teach sending the prompt stop instruction to the prompt apparatus (see e.g. claim 1); and the management server (see e.g. col. 11, lines 5-25).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FRANCIS, in view of Danelski (‘986), in view of Danelski (‘327), and include the steps cited above as taught by Olsen, III et al., in order to control and tracking inventory movement (see e.g. col. 9, lines 49-50).
.

Claims 13-14, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (9,171,281 B1), in view of Huseth et al. (20170200217 A1).
Re-claim 13, FRANCIS teaches a method comprising: receiving an order-picking task (see e.g. col. 3, lines 53-63; col. 5, lines 31-35,63-67; col. 6, lines 1-30; col. 7, lines 3-8), the order-picking task including at least one piece of commodity information and prompt information, the at least one piece of commodity information being used for informing an order-picking terminal of a commodity that needs to be picked (see e.g. col. 2, lines 30-34), and 
Francis does not teach the following limitations as claimed.
However Huseth et al. teach the prompt information representing a prompt manner of a prompt apparatus corresponding to the commodity indicated by the commodity information; wherein the order-picking task includes a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal, the prompt manner of the prompt signal including a particular color of light for the order-picking task (see e.g. paragraphs 0033, 0035,0036, 0059 –mobile device 104 can send an instruction to tag 102 to activate a light included with tag 102. Additionally, tag 102 can include a display that can display the pick and/or place quantity of an item to be picked and/or placed, as will be further described herein.  --
 In some embodiments, each user's corresponding mobile device can cause a light of tag 102 to activate as a unique color. That is, in facilities that may include a number of users performing pick and/or place operations, each user's mobile device can cause a light of the number of tags to activate a unique color to enable multiple users to perform pick and/or place operations in a small area. For example, a first user may cause a light of a first tag to activate as a blue color, and a second user may cause a light of a second tag that may be located close to the first tag to activate as a yellow color. In this way, multiple users can perform pick and/or place operations in a confined area while avoiding confusion as to which user is activating the light of each tag.
- 0036] In some embodiments, each user's corresponding mobile device can cause a light of tag 102 to continuously blink (e.g., strobe) at a unique frequency and/or pattern. That is, in facilities that may include a number of users performing pick and/or place operations, each user's mobile device can cause a light of the number of tags to blink a unique frequency and/or pattern to enable multiple users to perform pick and/or place operations in a small area. For example, a first user may cause a light of a first tag to blink at a first frequency, and a second user may cause a light of a second tag that may be located close to the first tag to blink at a second frequency that is faster and/or slower than the blink frequency of the first tag. In this way, multiple users can perform pick and/or place operations in a confined area while avoiding confusion as to which user is activating the light of each tag.
- 0059] In some embodiments, light 208 can be a light emitting diode (LED). For example, tag 202 can include an LED as light 208, where the LED can be activated as multiple different colors and/or blink frequencies based on the received information from the mobile device in response to the mobile device being within a threshold distance of tag 202.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis,  and include the steps cited above, as taught by Huseth et al., in order to utilize the light of tag 102 to quickly locate tag 102 and the bin corresponding to tag 102 (see e.g. paragraph 0034).

Re-claim 17, FRANCIS teaches an electronic price tag comprising: one or more processors; and one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: receiving a notification instruction, (see e.g. col. 7, lines 3-8- a mobile scanning device may receive customer orders from the central computing system as the mobile scanning device is being transported throughout the store. In some examples, a mobile scanning device may be configured to arrange the items of received customer orders on a display of the mobile scanning device based on the currently determined location value. --since each of the items in the store may be associated with one or more location signals (i.e., a location value), a mobile scanning device may, upon detection of a location signal, determine which items are in the vicinity of the mobile scanning device.); 
-the notification instruction including a commodity identifier (see e.g. col. 6, lines 31-41 – 34 --A customer order may be identified by a customer order identification number (hereinafter "order ID number"). An order ID number may generally refer to any code (e.g., alphanumeric or other type of code) that may be associated with a customer order that serves to identify that customer order (e.g., uniquely identifies the customer order). In some examples, the central computing system may assign each customer order a different order ID number that may uniquely identify that customer order. Each of the items included in a customer order may also be associated with the order ID number.), --and sending a prompt signal to indicate a location of a commodity corresponding to the commodity identifier (see e.g. col. 4, lines 21-27; col. 17, lines 55-60 -the location indicators may wirelessly transmit the location signals. The mobile scanning devices may receive the transmitted location signals and determine a location within the store based on the detected location signals. -- Although location indicators may transmit location signals in some examples, in other examples, location indicators may be objects that may be read by the mobile scanning devices. For example, the location indicators may be barcodes attached to racks in the store.-- an RFID tag may be “awoken” by a mobile scanning device and may transmit a location signal in response to being awoken by the mobile scanning device. 
Francis does not teach the following limitations as claimed.
Francis does not teach the following limitations as claimed.
However Huseth et al. teach wherein the notification instruction further includes a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal, the prompt manner of the prompt signal including a particular color of light for the order-picking task (see e.g. paragraphs 0033, 0035,0036, 0059 –- 0059] In some embodiments, light 208 can be a light emitting diode (LED). For example, tag 202 can include an LED as light 208, where the LED can be activated as multiple different colors and/or blink frequencies based on the received information from the mobile device in response to the mobile device being within a threshold distance of tag 202.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis,  and include the steps cited above, as taught by Huseth et al., in order to utilize the light of tag 102 to quickly locate tag 102 and the bin corresponding to tag 102 (see e.g. paragraph 0034).

Claims 13-14, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (9,171,281 B1), in view of Danelski (2008/0183327 A1).
Re-claim 13, FRANCIS teaches a method comprising: receiving an order-picking task (see e.g. col. 3, lines 53-63; col. 5, lines 31-35, 63-67; col. 6, lines 1-30; col. 7, lines 3-8), the order-picking task including at least one piece of commodity information and prompt information, the at least one piece of commodity information being used for informing an order-picking terminal of a commodity that needs to be picked (see e.g. col. 2, lines 30-34), and 
Francis does not teach the following limitations as claimed.
However Danelski (‘327) teach teaches the prompt information representing a prompt manner of a prompt apparatus corresponding to the commodity indicated by the commodity information; wherein the 0028- In some systems, indicator light 18 may be capable of emitting light of more than one color, so that more than one order for manual picking may be fulfilled at a time. [0033] However, the picking specialist will need to distinguish the modules that correspond to storage locations and items on his or her particular list. This may be accomplished with the display or lights on the module, for instance, by indicating not only the quantity in the particular location, but also the order number or picker identification. For instance, a picker may distinguish the modules and storage locations for a given order based on a color of the illumination light 18, 36 of the module. The illumination light may be capable of displaying more than one color, one at a time, so that the picker will approach only the modules displaying a certain color. 
[0012] operating the computerized system in communication with the modules to light the indicating light on the module corresponding to a storage location holding an item on the list
[0030] If the indicator light is capable of emitting light of more than one color, the specialist stops only at the illuminated lights of a particular color designated for the order presently being picked.
[0049] The picker is instructed that if there is no module and light 84 or 86 is light, a single unit from the appropriate bin or storage location, as noted by arrow 84b or 86b, is to be picked.)
The Examiner notes that module with the indicating lights is in communication with the computer system which determines which light to activate.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis, and include the step cited above, as taught by Danelski (‘327), in order to distinguish the modules that correspond to storage locations and items on his or her particular list, and to indicate to the picker which of the bins or storage locations contains the desired item on the list (see e.g. paragraphs 0033, 0037).

Re-claim 14, FRANCIS teaches a method further comprising: receiving a commodity identifier; and indicating that a commodity indicated by a piece of commodity information in the order-picking task has been picked when the input commodity identifier matches the commodity information (see e.g. col 4, lines 60-64 -the mobile scanning devices may receive customer orders wirelessly from the central computing system and indicate to the central computing system and/or other mobile scanning devices when items from the customer orders have been scanned).

Re-claim 17, FRANCIS teaches an electronic price tag comprising: one or more processors; and one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: receiving a notification instruction, (see e.g. col. 7, lines 3-8- a mobile scanning device may receive customer orders from the central computing system as the mobile scanning device is being transported throughout the store. In some examples, a mobile scanning device may be configured to arrange the items of received customer orders on a display of the mobile scanning device based on the currently determined location value. --since each of the items in the store may be associated with one or more location signals (i.e., a location value), a mobile scanning device may, upon detection of a location signal, determine which items are in the vicinity of the mobile scanning device.); 
-the notification instruction including a commodity identifier (see e.g. col. 6, lines 31-41 – 34 --A customer order may be identified by a customer order identification number (hereinafter "order ID number"). An order ID number may generally refer to any code (e.g., alphanumeric or other type of code) that may be associated with a customer order that serves to identify that customer order (e.g., uniquely identifies the customer order). In some examples, the central computing system may assign each customer order a different order ID number that may uniquely identify that customer order. Each of the items included in a customer order may also be associated with the order ID number.), --and sending a prompt signal to indicate a location of a commodity corresponding to the commodity identifier (see e.g. col. 4, lines 21-27; col. 17, lines 55-60 -the location indicators may wirelessly transmit the location signals. The mobile scanning devices may receive the transmitted location signals and determine a location within the store based on the detected location signals. -- Although location indicators may transmit location signals in some examples, in other examples, location indicators may be objects that may be read by the mobile scanning devices. For example, the location indicators may be barcodes attached to racks in the store.-- an RFID tag may be “awoken” by a mobile scanning device and may transmit a location signal in response to being awoken by the mobile scanning device. 
Francis does not teach the following limitations as claimed.
However Danelski (‘327) teaches wherein the notification instruction further includes a prompt signal identifier (see e.g. paragraphs 0045 -After receiving an order to pick or to put into the bins, module 60 also sends out or emits a signal (not shown) from the transceiver 61.)
, the prompt signal identifier representing a prompt manner of the prompt signal, the prompt manner of the prompt signal including a particular color of light for the order-picking task (see e.g. paragraphs 0028, 0033
0028- In some systems, indicator light 18 may be capable of emitting light of more than one color, so that more than one order for manual picking may be fulfilled at a time. [0033] However, the picking specialist will need to distinguish the modules that correspond to storage locations and items on his or her particular list. This may be accomplished with the display or lights on the module, for instance, by indicating not only the quantity in the particular location, but also the order number or picker identification. For instance, a picker may distinguish the modules and storage locations for a given order based on a color of the illumination light 18, 36 of the module. The illumination light may be capable of displaying more than one color, one at a time, so that the picker will approach only the modules displaying a certain color. 
[0012] operating the computerized system in communication with the modules to light the indicating light on the module corresponding to a storage location holding an item on the list
[0030] If the indicator light is capable of emitting light of more than one color, the specialist stops only at the illuminated lights of a particular color designated for the order presently being picked.
[0049] The picker is instructed that if there is no module and light 84 or 86 is light, a single unit from the appropriate bin or storage location, as noted by arrow 84b or 86b, is to be picked.)
The Examiner notes that module with the indicating lights is in communication with the computer system which determines which light to activate.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Francis, and include the step cited above, as taught by Danelski (‘327), in order to distinguish the modules that correspond to storage locations and items on his or her particular list, and  to indicate to the picker which of the bins or storage locations contains the desired item on the list (see e.g. paragraphs 0033, 0037).

Claim 18 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.

Re-claim 20, FRANCIS teaches an electronic price tag,  wherein the prompt signal includes at least one of a sound prompt, a vibration prompt, and a light prompt (see e.g. col. 11, lines 57-65 – Light, sound waves).

Claims 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (9,171,281 B1), in view of Danelski (2008/0183327 A1), in further view of Olsen, III et al. (7,221,276 B2).
s 15, 16, 19 are also rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (9,171,281 B1), in view of Huseth et al. (20170200217 A1), in further view of Olsen, III et al. (7,221,276 B2).

Claim 15 recites similar limitations as claim 11 and is therefore rejected under the same arts and rationale.
Claim 16 recites similar limitations as claim 12 and is therefore rejected under the same arts and rationale.

Re-claim 19, FRANCIS, [in view of Danelski (‘327) or in view of Huseth et al.], do not teach the limitation. 
However, Olsen, III et al. teach an electronic price tag wherein the acts further comprise: receiving a prompt stop instruction; and stopping sending the prompt signal (see e.g. claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FRANCIS, [in view of Danelski (‘327) or in view of Huseth et al.], and include the steps cited above as taught by Olsen, III et al., in order to control and tracking inventory movement (see e.g. col. 9, lines 49-50).

Response to Arguments
Applicant’s arguments with respect to the 101 rejection have been considered but are moot because the rejection has been withdrawn based on the reasons cited above.  
However, a new search was performed and under 35 USC 103, new references were found to teach the limitations as claimed.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A) Marquez (20150217937) – Pick To Light System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627
June 15, 2021